Citation Nr: 1010842	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-19 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a liver disability, to 
include yellow jaundice.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to 
October 1947. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

In January 2010, the appellant testified at a hearing held at 
the RO before the undersigned Veterans Law Judge.  At the 
hearing, the claimant waived initial agency of original 
jurisdiction consideration of VA treatment records dated from 
2007 to 2009.  38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent or credible evidence of a nexus between 
a post-service diagnosis of fatty liver disease and service.


CONCLUSION OF LAW

 A liver disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in January 2007 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  

VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO obtained 
the claimant's service treatment records, which includes 
summaries of the hospitalizations in December 1945 and March 
1946.  At the hearing, the Veteran testified that his liver 
disability was diagnosed at the North Hills Hospital.  The 
appellant, however, could not remember the date of treatment, 
which would be necessary for a search for those records.  In 
any event, he has not authorized the release of these records 
even though he was asked to authorize the release of any 
private treatment records in the January 2007 correspondence.

VA did not provide the Veteran with an examination in 
connection with his claim.  The Board finds that an 
examination is not necessary to decide the merits of this 
claim.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability; the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claim of entitlement to service 
connection for a liver disability.  The Veteran's service 
treatment records do not show a diagnosis of a liver 
disability or symptoms of a liver disability, and the 
competent medical evidence of record does not show that any 
current liver disability is related to active service.  In 
light of the lack of competent medical evidence showing that 
a current liver disability or signs and symptoms of that 
disability may be associated with active service, there is no 
reason for VA to provide an examination or obtain an opinion 
in connection with this claim.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Board has reviewed all of the evidence of record, to 
include service treatment records and VA treatment records 
dated from 2005 to 2009.  While a July 2009 VA treatment 
record was negative for evidence of hepatitis, an October 
2009 VA treatment record reflects an assessment of fatty 
liver disease.  Significantly, these records do not include 
any opinion linking a liver disability either to service.  

A review of the service treatment records, including the 
Veteran's October 1947 separation examination, reveals no 
complaint, finding or diagnosis of a liver disability.  The 
Veteran has repeatedly asserted that he was hospitalized in 
December 1945 for yellow jaundice.  In a January 2008 
statement, he claimed that he was hospitalized again in March 
1946 for the same symptomatology.  His service treatment 
records, however, show that he was hospitalized in December 
1945 for pharyngitis, i.e., inflammation of the throat; and 
in March 1946 for a chalazion, i.e., a bump on the eyelid.  

The only evidence of record supporting the claim that a 
current liver disease is due to service are the statements 
and testimony of the Veteran.  Fatty liver disease is a 
disability for which lay evidence of etiology is not 
competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  As a lay person untrained in the 
field of medicine, the appellant's opinion does not 
constitute competent medical evidence and lacks probative 
value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Also, it is significant that 
the appellant is not claiming continuity of symptomatology.  
Indeed, he is not even asserting that he has had any symptoms 
of yellow jaundice since active service.  In fact, based on 
his testimony, he does not claim that he currently has any 
observable liver symptomatology.

The Veteran testified that a military doctor told him when he 
was hospitalized in December 1945 that he definitely had 
yellow jaundice.  Notably, however, a lay person's account of 
what a physician purportedly said, filtered as it is through 
a lay person's sensibilities, is not competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

While there is competent evidence that the Veteran now has 
fatty liver disease without competent evidence linking a 
current disorder, to include fatty liver disease to service, 
the benefit sought on appeal cannot be granted.  

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for a liver disability, to 
include yellow jaundice, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


